Notice of Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art, taken alone or in combination, does not disclose the claimed invention as a whole.
The claimed invention is a method of controlling an aerosol-generating system, the system comprising: an aerosol-generating article comprising an aerosol-forming substrate and at least one component incorporating a taggant within a material of the at least one component, a cavity which receives the aerosol-generating article, a power supply, control circuitry, and a detector for detecting the presence of the taggant; 
the method comprising: detecting the presence of the article, determining whether the article comprises the taggant, comparing the spectroscopic signature of the taggant with a look-up table, preventing activation of the aerosol-generating device unless a corresponding taggant is detected, and activating the aerosol-generating device if a corresponding taggant is detected.
The closest prior art would be Fernando et al (US 2010/0163063). Fernando discloses a smoking system that comprises a cavity for receiving an article having identification information encoded thereon, a heating element, a power supply, electrical hardware, and a detector capable of detecting the presence of the article in the cavity and distinguishing the article from other articles based on the identification information. Fernando does not disclose the article containing a taggant for identification. Fernando does not suggest that a taggant could be used with the smoking system.
The second closest prior art would be Faenza et al (US 2012/0302474). Faenza teaches a Stokes-shifting taggant which could be added to an oil or a lubricant. Faenza does not teach that the taggant may be added to an article of a smoking system. 
Examiner does not find a reason to combine the prior art references since the two references are not within the same field of endeavor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761